         Case 1:20-cv-11889-MLW Document 126 Filed 05/27/21 Page 1 of 2
                                                                                                   1


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                               CASE No. 1:20-CV-11889-MLW

Dr. SHIVA AYYADURAI                     )
            Plaintiff,                  )
                                        )
                 v.                     )
                                        )
WILLIAM FRANCIS GALVIN,                 )
MICHELLE K. TASSINARI,                  )
DEBRA O’MALLEY,                         )              JURY DEMANDED
AMY COHEN,                              )
NATIONAL ASSOCIATION OF )
STATE ELECTION DIRECTORS, )
all in their individual capacities, and )
WILLIAM FRANCIS GALVIN,                 )
in his official capacity as Secretary )
of State for Massachusetts,             )
                 Defendants,            )
and                                     )
TWITTER INC., proposed defendant )


                   RESPONSE TO MAY 21, 2021 ORDER ON RECUSAL

This Plaintiff believes that disqualification/recusal of the judge in this case is not required.

                                                       Yours sincerely,
                                                       /s/ Dr. Shiva Ayyadurai
                                                       _____________________
                                                       Dr. Shiva Ayyadurai
                Date: May 27, 2021                     Plaintiff, pro se
                                                       701 Concord Ave,
                                                       Cambridge, MA 02138
                                                       Phone: 617-631-6874
                                                       Email: vashiva@vashiva.com




                                                  1
        Case 1:20-cv-11889-MLW Document 126 Filed 05/27/21 Page 2 of 2
                                                                                                     2




                                    CERTIFICATE OF SERVICE
       Plaintiff certifies that he served this status report upon Defendants and Twitter via their
counsel via ECF.
                                                        Respectfully submitted,

                                                      /s/ Dr. Shiva Ayyadurai
                                                      _____________________
               Date: May 27, 2021                     Dr. Shiva Ayyadurai
                                                      Plaintiff, pro se
                                                      701 Concord Ave
                                                       Cambridge, MA 02138
                                                      Phone: 617-631-6874
                                                      Email: vashiva@vashiva.com




                                                 2
